Title: To Benjamin Franklin from Benjamin Franklin Bache, [on or after 20 April 1779]
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher bon papa
[on or after April 20, 1779]
Je prens la liberté de vous écrire pour vous informer de ma santé aussi bien que de mon voyage ou nous avons essuyé quelques malheurs nous arrivames à Genéve lundi et j’ai été en pension le jour suivant ou je ferai mon possible pour bien travailler et pour vous satisfaire j’espère que je receverai la réponse le plutôt qu’il vous sera possible je suis bien faché de ne pas pouvoir vous ecrire davantage, car si je le pouvois, je le ferois. Je me porte assez bien j’espère que vous vous portez de même Mr Cramer vous fait ses compliments.
Votre tres humble et tres obeissant fils
B. Franklin Bache
